Citation Nr: 1709159	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-09 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for a left knee disability, to include degenerative joint disease.

2.  Entitlement to service connection for a right knee disability, to include degenerative joint disease.

3.  Entitlement to a compensable rating for bilateral hearing loss, effective June 20, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1977 to August 1981 and from September 1985 to December 1985.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2016 decisions of the Regional Office (RO) in St. Paul, Minnesota.

The Board previously considered the appeal of service connection for bilateral knee disabilities in September 2014, and remanded these two issues for further development in order to conduct another VA examination.  That development was completed, and the case has returned to the Board for further appellate review.

The Remand portion of this decision will address a June 2016 rating decision that denied a compensable rating for bilateral hearing loss.  The Veteran submitted a timely Notice of Disagreement in December 2016, but the RO has yet to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of an increased compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis for bilateral knee degenerative joint disease.
 
 2.  The Veteran experienced an injury to the right knee during a period of ACDUTRA or INACDUTRA. 
 
 3.  Symptoms of the current left knee disability were not chronic in service, were not continuous since service, were not shown to a compensable degree within one year of service, and are not otherwise related to service, ACDUTRA, or INACDUTRA.

4.  The left knee disability, including arthritis, is not related to disease or injury in ACDUTRA or INACDUTRA and the Veteran was not disabled due to a left knee disability during ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disorder have been approximated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis of the knees, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claim for degenerative joint disease of the bilateral knees.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service, (2) evidence of post-service continuity of the same symptomatology, and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as arthritis.  See Walker, at 1338; see also 38 C.F.R. § 3.309(a).

However, as applies to this case, consideration of 38 C.F.R. §§ 3.307  and 3.309 (presumption of service incurrence for a certain disease, such as degenerative joint disease) for periods of ACDUTRA or INACDUTRA is not appropriate.

A Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Active Duty for Training (ACDUTRA) is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

A claimant whose claim is based on a period of ACDUTRA or inactive duty for training (INACDUTRA) cannot be entitled to the presumption of service connection for various diseases.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010); see also 38 U.S.C.A. §§ 101(24)(B), 1112, 1137; 38 C.F.R. §§ 3.6(a), 3.307(a).  

However, for veterans who have achieved "veteran" status through a prior period of active duty service and claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith, at 45-46.  Thus, a claimant who has "veteran" status through a prior period of active duty and wishes to apply for a disability that was incurred during a period of ACDUTRA must have had an examination prior to entering the period of ACDUTRA during which the injury or disease occurred for the presumption of soundness to apply.  Here, the claims file does not reflect that the Veteran had an examination prior to his January 2005 to February 2005 period of ACDUTRA; therefore, the presumption of soundness does not attach.

Further, the Board notes that with respect to a claim for aggravation of a preexisting disorder during ACDUTRA, the presumption of aggravation does not apply.  See Id., at 48.  As service connection based on a period of ACDUTRA requires the presence of a disease or injury during service, service connection may only be established by direct evidence both that a worsening of the disorder occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Id.  Any increase in severity must also be permanent.  Recurrence or temporary flare-ups of symptoms do not constitute an increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 (Fed. Cir. 2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Bilateral Knee Disabilities

The Veteran contends that he developed bilateral knee disabilities as a result of service.  Specifically, the Veteran has stated that he developed chronic pains throughout his twenty-years of active duty and reserve service.  He also stated in December 2011 that he injured his knees in January 2005 during a period of ACDUTRA.

Service treatment records show that the Veteran's entrance and separation examinations for his first period of active service from September 1977 to August 1981 did not reveal any knee abnormalities.  Another service treatment record from November 1985 diagnosed a left knee ligament strain.  Other enlistment examinations from November 1999, September 2000, and October 2004 did not indicate any knee abnormalities.  The Veteran also affirmatively denied any knee issues on his reports of medical history from November 1999, September 2000, and October 2004.  Subsequent service treatment records indicate that the Veteran was seen for right knee and right leg pain in January 2005, while on reserve duty.  The Veteran was diagnosed with right knee cellulitis and given an antibiotic to treat the symptoms.  Follow-up treatment records from February 2005 indicate improvement of right leg cellulitis.  A reserve retention physical examination from November 2005 indicates that the Veteran did not have any knee abnormalities.  The Veteran's report of medical history from November 2005 affirmatively denied any issues with his knees.  A December 2005 treatment record showed medical attention for right knee pain.  The Veteran told the treating physician that the pain started "about one month ago" while he was on active duty.  A corresponding radiology report from December 2005 showed minimal right knee effusion with a history of trauma.   

The evidence shows that the Veteran was not treated again for knee problems again until January 2006.  The Veteran endorsed a right leg injury "doing Army physical training in Germany" due to "either running or stretching" at the "beginning of December."  The treating physician suspected a soft tissue injury for the Veteran's right knee at this time.  In September 2006, the Veteran was seen for his right knee as he reported it still bothered him.  An orthopedic consultation was ordered.  The orthopedic consultation occurred in October 2006.  During this consultation the Veteran reported a right knee injury that occurred during a training drill in December 2005 and he described pain in the knee and associated swelling since that time.  The Veteran was diagnosed with early medial compartment degenerative joint disease.  

The Veteran was treated for left knee symptoms from March to June of 2008.  He did not endorse any history of injury or trauma to the left knee according to these treatment notes.  He was diagnosed with left knee mild tricompartmental degenerative arthritis.  Magnetic resonance imaging (MRI) testing from June 2008 showed a large medial meniscal tear, lateral meniscal tear, popliteal cyst with loose body, chondral lesion patella, medial femoral condyle, and a lateral femoral condyle for the Veteran's left knee.  In May 2009, the Veteran was treated for chronic left knee pain.  A February 2010 and July 2011 physical profile report notes bilateral knee arthritis.

On VA examination in September 2010, the Veteran endorsed bilateral knee pain.  He told the examiner that he did not have any problems with his knees during his first period of service from 1977 to 1981.  The examiner noted that the Veteran's entrance and separation examinations for that period were normal.  The Veteran said that he was not able to run during physical training for the reserves in January 2005.  He said that he had a "bad aching" of the knees at that time and continued to experience intermittent right knee aches with activity since then.  After physical examination of the Veteran and review of his file, the VA examiner opined that the Veteran's bilateral knee degenerative joint disease was less likely than not related to or aggravated by service.  The examiner explained that the evidence did not show any issues with the Veteran's knees during his first period of service and that because his condition is bilateral, "it is related to the expected natural course of the condition, with the caveat that progression may be more than expected at his age."  The examiner also said that the Veteran's condition "is most likely related to his individual constitution."  Furthermore, the examiner noted that the Veteran's left knee meniscal tear is "more likely than not related to an injury sustained at a much later date than military service," as the left knee problems did not begin until 2008.

The Veteran received another VA examination in November 2014 to determine whether the November 1985 record noting left knee pain as well as January and February 2005 records reflecting right knee pain were at least as likely as not related to service.  The examiner noted that the Veteran has had diagnoses for bilateral knee degenerative joint disease since 2008.  The Veteran endorsed bilateral knee pain due to military service activities like repetitive crawling and carrying heavy back packs.  He told the examiner that he believed all of these activities aggravated his knee conditions.  He denied any knee injuries post-service.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner noted the Veteran's left knee strain from November 1985, but explained that a ligament strain is an acute injury that does not increase the likelihood of developing degenerative joint disease.  The examiner also explained that there was no evidence of repetitive trauma to the Veteran's knees during active duty service or evidence of traumatic injuries of the knees during drill weekends or during ACDUTRA.  Lastly, the examiner reasoned, "...bilaterally symmetrical joint conditions are most likely consistent with normal age-related degenerative changes.  The fact that similar examination findings are present in symmetrical joints makes it unlikely that a unilateral injury to one joint, or one limb, has caused changes which are not significantly different from the contralateral joint."

Subsequent VA treatment records indicate continued bilateral knee pain, but do not attribute the pain to a specific incident or period of service.

With regard to the right knee degenerative joint disease, the Board finds that the evidence is at an approximate balance.  While there are two VA examinations that do not provide a nexus to service, there is also evidence of a right knee injury in service and credible report of pain since that injury.  While the only clearly confirmed period of ACDUTRA of record is from January 2005 to February 2005, the evidence of record shows that the Veteran had at least 84 training days in 2005.  In other words, there are 41 days that are unaccounted for during this period (excluding the January to February training dates).  The Board finds that the Veteran has credibly stated on multiple occasions (including prior to filing his initial claim) that he injured his right knee during active training at some point around November and December of 2005, and at the time of his treatment reported that he was on active training.  See Rucker v. Brown, 10 Vet. App. 67, 73   (1997) (recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (Federal Rule of Evidence 803(4) expands the hearsay exception on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Resolving all doubt in favor of the Veteran the Board finds that he sustained a right knee injury while on ACDUTRA.  Subsequent medical records indicate continuing pain and diagnosis for early degenerative joint disease in 2006.  Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for a right knee disability is warranted and the claim is granted under 38 C.F.R. § 3.303(b).

However, as to the Veteran's left knee, the Board finds the preponderance of the evidence is against the claim.  The VA medical opinions are highly probative of a negative nexus between the Veteran's current left knee condition and service because they not only contain clear conclusions with supporting data, but also reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Furthermore, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the diagnosis of a complex medical issue, including degenerative joint disease, falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, the diagnosis and etiology of arthritis would require knowledge of different diseases and injuries and their presentation on the joint along with interpretation of testing.  The Board places greater probative weight on the opinion of the VA physicians, competent, experienced medical professionals, than on the Veteran's lay statements regarding his left knee disability.

The Board finds that the Veteran is competent to describe symptoms of knee pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The evidence of record shows that the Veteran endorsed a left knee injury during service in November 1985, which was credibly explained by the November 2014 VA examiner as an acute ligament strain that resolved shortly thereafter and not likely to result in the subsequent development of degenerative joint disease.  Furthermore, the September 2010 VA examiner noted that the Veteran's left knee meniscal tear is "more likely than not related to an injury sustained at a much later date than military service," as the left knee problems did not begin until 2008.  As a result, the Board finds that the Veteran is not entitled to direct or presumptive service connection for this left knee strain during service as this was an acute injury that resolved prior to discharge from service and his current diagnosis is not related to the injury in service.  

The evidence further shows that the Veteran did not complain of left knee pain after service until 2008, which was also not noted to be during a period of ACDUTRA or INACDUTRA.  Furthermore, these treatment records from 2008 indicate that the Veteran did not endorse any specific injury to the left knee as the cause of this pain.  In fact, the April 2008 treatment note reported a two month history of pain of the left leg and the Veteran indicated he was "not aware of any injury."  This gap between treatments is one factor, among others such as the negative examinations at each documented service separation period and affirmative denials of any left knee injuries, weighing against a finding of symptoms attributable service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  Furthermore, the current statements, made in connection with his claim for benefits that maintain left knee pain related to service, are inconsistent with previous statements made during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character); Pond v. West, 12 Vet. App. 341, 345 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

After a full review of the record, the weight of the evidence demonstrates that left knee degenerative joint disease did not have its onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service, ACDUTRA, or INACDUTRA for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application; the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in August 2010, prior to the initial adjudication of the service connection claims on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the August 2010 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained, as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in September 2010 and December 2014.  During each examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in September 2014.  The Board instructed the AOJ to request another VA examination and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).






ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is granted.


REMAND

Unfortunately, the Veteran's appeal for the issue of a compensable rating for bilateral hearing loss must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

Accordingly, as the Veteran has filed a timely NOD, the Board finds that a remand is necessary as a Statement of the Case was never supplied for this issue.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue a SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this compensable rating issue is REMANDED for the following action:

Issue a Statement of the Case to the Veteran and his representative addressing the issue of entitlement to a compensable rating for bilateral hearing loss.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302 (b).  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


